963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Augustine PEREZ, Plaintiff-Appellant,v.Steve A. HUTCHERSON;  Colon E. Davidson, Defendants-Appellees.
No. 91-6339.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 13, 1992Decided:  May 26, 1992

Augustine Perez, Appellant Pro Se.
William Sampson Kerr, Appomattox, Virginia;  W. Mark Dunne, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before MURNAGHAN, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Augustine Perez appeals from the district court's denial of relief pursuant to 42 U.S.C. § 1983 (1988).  Our review of the district court's opinion discloses that this appeal is without merit, and we affirm on the reasoning of the district court.  Perez v. Hutcherson, No. CA-90-529-R (W.D. Va.  Oct. 31, 1991).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED